Fourth Court of Appeals
                                     San Antonio, Texas

                                           JUDGMENT
                                        No. 04-14-00527-CV

                                 Anna Maria Salinas SAENZ, et al.,
                                            Appellants

                                                   v.

                              THORP PETROLEUM CORP., et al.,
                                        Appellees

                    From the 229th Judicial District Court, Starr County, Texas
                                   Trial Court No. DC-04-120
                        The Honorable Ana Lisa Garza, Judge Presiding 1

      BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the portion of the trial court’s judgment
ordering the appellants who are the heirs of Juana Salinas take nothing as to their title related
claims and claims for attorney’s fees relating thereto is REVERSED, and those claims are
REMANDED to the trial court for further proceedings. The trial court’s judgment as to the
remainder of the appellants’ claims is AFFIRMED. Costs of the appeal are taxed against the
parties who incurred them.

        SIGNED July 15, 2015.


                                                    _____________________________
                                                    Jason Pulliam, Justice




1
  The Honorable Alex Gabert signed various orders granting summary judgment. The Honorable Ana Lisa Garza
signed a final judgment incorporating the prior orders and disposing of all remaining non-severed claims.